Opinion by
Judge Lindsay:
The court substantially instructed the jury that they should find for the appellant unless they believed he had induced Pit-man to trade for the npte by conceding that it was a good debt and agreeing that he would pay it. This seems to be in accord with the principle laid down in the cases of Smith v. Stone, 17 B. Monroe 171, and McBrayer v. Collins, 18 B. Monroe 838. Appellant was not prejudiced by the refusal of the court to allow him to file his cross petition against Bradley, the original payee of the note.
He had no right to delay Pitman whilst he was litigating with Bradley. The verdict of the jury is not so palpably against the evidence as to authorize this court to reverse the judgment because the court below refused to grant a new trial on that ground.
Judgment affirmed.